
	

114 HR 1058 : Taxpayer Bill of Rights Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1058
		IN THE SENATE OF THE UNITED STATES
		April 16, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to clarify that a duty of the Commissioner of Internal
			 Revenue is to ensure that Internal Revenue Service employees are familiar
			 with and act in accord with certain taxpayer rights.
	
	
 1.Short titleThis Act may be cited as the Taxpayer Bill of Rights Act of 2015. 2.Duty to ensure that IRS employees are familiar with and act in accord with certain taxpayer rights (a)In generalSection 7803(a) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph:
				
 (3)Execution of duties in accord with taxpayer rightsIn discharging his duties, the Commissioner shall ensure that employees of the Internal Revenue Service are familiar with and act in accord with taxpayer rights as afforded by other provisions of this title, including—
 (A)the right to be informed, (B)the right to quality service,
 (C)the right to pay no more than the correct amount of tax, (D)the right to challenge the position of the Internal Revenue Service and be heard,
 (E)the right to appeal a decision of the Internal Revenue Service in an independent forum, (F)the right to finality,
 (G)the right to privacy, (H)the right to confidentiality,
 (I)the right to retain representation, and (J)the right to a fair and just tax system..
 (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.  Passed the House of Representatives April 15, 2015.Karen L. Haas,Clerk 